NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LOUIS A. MCINTOSH, JR.,                  )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D19-4839
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Howard L. Dimmig, II, Public
Defender, and Richard J. Sanders,
Assistant Public Defender, Bartow, for
Appellant.


PER CURIAM.

             Affirmed.


MORRIS, LUCAS, and ATKINSON, JJ., Concur.